Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence compliance
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the sequences presented in Figure 9-table 1 of the instant specification. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.
	The text of the instant specification is not in compliance with the requirements for Sequence Identifiers (see MPEP 2422.03). The appropriate format for sequence 
DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant’s election of Group I (claims 1-7 and 35-50) in the reply filed on April 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 1-50 are pending. Claims 8-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was treated as without traverse in the reply filed on April 13, 2021.
5.	Claims 1-7 and 35-50 are under examination in this office action.

Claim Objections
6.	Claims 35 and 43 are objected to because of the following informalities:  The recitation “MARK2” is not a unique or common abbreviation in the art. Applicant is required to spell out “MARK2” at the first usage. Appropriate correction is required.

Claims 8-34 are objected to because of the following informalities:  the status of the claims 8-34 is incorrect because these claims are withdrawn from consideration.  Appropriate correction is required. See MPEP 714 & 37 CFR 1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), 



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 35-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-6 are indefinite because the claims recite the limitation “… the variant has at least 61%/69%/76%/84%/92% sequence identity to the amino acid sequence of tR1”. It is unclear whether the limitation “the amino acid sequence of tR1” is based on the amino acid sequence of SEQ ID NO:1 or any variant recited in claim 1 because the limitation “tR1” can be SEQ ID NO:1 or any variant recited in the claims (also see paragraph [0055]); and thus, it is unclear whether the percentage of the sequence identity is based on SEQ ID NO:1 or variants recited in the claim 1. The metes and bounds of variants recited in claims 2-6 cannot be determined.    
Claims 35-50 are indefinite because the claims are “use claims” and recite the limitation “Use of…to inhibit MARK2-mediated tau phosphorylation“, which attempts to claim a process without setting forth any steps involved in the process because it merely recites a use without any active, positive steps delimiting how this use is actually Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). The claims 35-50 are interpreted as products.
Claims 37-42 and 45-50 are indefinite because claims 37 and 45 recite “the tau R1 repeat domain” and claims 38- 42 and 46-50 recite the limitation “wherein the variant has at least 61%/69%/76%/84%/92%......”in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claims. In addition, it is unclear whether the limitation “… .. sequence identity to the amino acid sequence of tR1” recited in claims 38-42 and 46-50 is based on the amino acid sequence of SEQ ID NO:1 or any variant recited in the claims because the limitation “tR1” can be SEQ ID NO:1 or any variant recited in the claims based on paragraph [0055] of the specification; and thus, the metes and bounds of variants recited in claims 38-42 and 46-50 cannot be determined.    

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-50 are also rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claims 35-50 merely recite a use without any active, positive steps delimiting how this use is actually practiced.

	

Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 35-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-7, 36, and 44 encompass a genus of tR1 variant peptides. Claims 35-42 encompass a genus of synthetic peptides to inhibit MARK2-mediated tau phosphorylation. Claims 43-50 encompass a genus of synthetic peptides to inhibit a MARK family protein. Claims 37 and 45 encompass a genus of synthetic peptides mimicking the tau R1 repeat domain. Claims 38-42 and 46-50 encompass a genus of 
 Applicant has not disclosed sufficient species for the broad genus of tR1 variants, the broad genus of synthetic peptides inhibiting MARK2-mediated tau phosphorylation, the broad genus of synthetic peptides inhibiting a genus of MARK family protein, the broad genus of synthetic peptides mimicking the tau R1 repeat domain and the broad genus of tR1 variants having at least 61%, 69%, 76%, 84% or 92% sequence identity to the amino acid sequence of tR1. The specification only describes tR1 consisting of the amino acid sequence of SEQ ID NO:1 for inhibiting phosphorylation of tau Ser262 in primary cortical neurons. However, the claims are not limited to tR1 of SEQ ID NO:1 set forth above but also encompass structurally and functionally undefined variants in view of paragraph [0055] of the instant specification because the term “tR1 peptide” encompasses structurally and functionally undefined variants or derivatives of SEQ ID NO:1.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 

Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera of tR1 variants, synthetic peptides inhibiting MARK2-mediated tau phosphorylation, synthetic peptides inhibiting a genus of MARK family protein, synthetic peptides mimicking the tau R1 repeat domain and tR1 variants having at least 61%, 69%, 76%, 84% or 92% sequence identity to the amino acid sequence of tR1, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed composition and synthetic peptides and variants have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 35-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandelkow et al. (EP1514558, published March 3, 2005).
Claims 1-7 are drawn to a composition comprising a tR1 peptide consisting of the amino acid sequence of SEQ ID NO:1 or a variant thereof. Dependent claims are directed to variants having at least 61%, 69%, 76%, 84%, 92% identity to SEQ ID NO:1.

Mandelkow et al. (EP1514558) teaches a composition comprising a TR1 peptide consisting of the amino acid sequence of SEQ ID NO:1, which meets the limitations recited in claims 1-7 and 35-50  because the TR1 peptide disclosed by Mandelkow is the claimed peptide consisting of the amino acid sequence of instant SEQ ID NO:1, and also has at least 61%, 69%, 76%, 84%, 92% identity to instant SEQ ID NO:1 (See the sequence alignment below; SEQ ID NO:1;  p. 6, paragraph [0057]; p. 11, paragraphs [0059]-[0060]; p. 12, paragraph [0070]). Mandelkow also teach that the composition further comprises a pharmaceutically acceptable excipient, diluent or carrier because the peptide taught by Mandelkow is in a solution/buffer and the claimed pharmaceutically acceptable excipient, diluent or carrier is not limited to any specific agent/solution or buffer (see p. 6, paragraph [0057]; p. 11, paragraphs [0059]-[0060]; p. 12, paragraph [0070]. The peptide disclosed by Mandelkow also meets the limitations recited in claims 37 and 45 and claims 38-42 and 46-50 because the peptide of SEQ ID NO:1 disclosed by Mandelkow is identical to the claimed peptide of instant SEQ ID NO:1 and thus mimics the tau R1 repeat domain as in claims 37 and 45 and also meets the limitations “having at least 61%, 69%, 76%, 84% or 92% sequence identity to the amino acid sequence of tR1” as in claims 38-42 and 46-50.  

The sequence search results disclose as follows:
SEQ ID NO:1
ADY78263
ID   ADY78263 standard; peptide; 13 AA.
XX
AC   ADY78263;
XX
DT   02-JUN-2005  (first entry)
XX
DE   Tau protein-derived TR1 peptide used to analyze porcine MARK2 activity.
XX
KW   microtubule affinity regulating kinase 2; MARK2; neuroprotective;
KW   nootropic; cytostatic; antiparkinsonian; cerebroprotective;
KW   Alzheimers disease; progressive supranuclear palsy; parkinsons disease;
KW   dementia; prion disease; Creutzfeldt Jakob disease; cancer;
KW   Pick's disease; tau protein.
XX
OS   Unidentified.
XX
CC PN   EP1514558-A1.
XX
CC PD   16-MAR-2005.
XX
CC PF   15-SEP-2003; 2003EP-00400053.
XX
PR   15-SEP-2003; 2003EP-00400053.
XX
CC PA   (PLAC ) MAX PLANCK GES FOERDERUNG WISSENSCHAFTEN.
XX
CC PI   Mandelkow E,  Mandelkow E,  Timm T,  Biernat J,  Li X,  Matenia D;
CC PI   Von Bergen M;
XX
DR   WPI; 2005-203859/22.
XX
CC PT   Use of microtubule affinity regulating kinase kinase (MARKK) or MARKK 
CC PT   antagonists for the preparation of a pharmaceutical composition for the 
CC PT   treatment of e.g., Alzheimer's disease.
XX
CC PS   Example 1; SEQ ID NO 1; 46pp; English.
XX
CC   The invention relates to the novel use of microtubule affinity regulating
CC   kinase kinase (MARKK) or MARKK antagonists for the preparation of a 
CC   pharmaceutical composition for the treatment of pathologies which have 
CC   increased or reduced phosphorylation of MARK or tau protein at KXGS 
CC   sites. The invention demonstrates neuroprotective, nootropic, cytostatic,
CC   antiparkinsonian and cerebroprotective applications and may be useful for
CC   preparing a pharmaceutical composition for treating Alzheimer's disease, 
CC   cortical basal disease (CBD), progressive supra nuclear palsy (PSP), 
CC   parkinsonism, fronto-temporal dementia with parkinsonism linked to 
CC   chromosome 17 (FTDP-17), familiar British dementia, prion disease 
CC   (Creutzfeld Jakob disease), cancer or Pick's disease. The current 
CC   sequence is that of the tau protein first repeat-derived TR1 peptide of 

CC   analyze porcine MARK2 activity.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 63;  DB 7;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13

12.	Claims 1-7 and 35-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ballatore et al. (WO2005/035003, published April 21, 2005) 
Ballatore et al. (WO2005/035003) teaches a composition comprising a B154-E peptide (B154-E NVKSKIGSTENLK), which is 100% identical to the claimed tR1 peptide consisting of the amino acid sequence of instant SEQ ID NO:1(See the sequence alignment below; p. 64, table 1B; see p. 8; p. 13; p. 34; p. 42-43; p. 104, in particular). The peptide disclosed by Ballatore is the claimed peptide consisting of the amino acid sequence of instant SEQ ID NO:1, and also has at least 61%, 69%, 76%, 84%, 92% identity to instant SEQ ID NO:1 (see p. 64, table 2B). Ballatore also teaches that the composition further comprises a pharmaceutically acceptable excipient, diluent, adjuvant or carrier (see p. 19-21; p. 104]. The peptide disclosed by Ballatore also meets the limitations recited in claims 37 and 45 and claims 38-42 and 46-50 because the B154-E peptide disclosed by Ballatore is identical to the claimed peptide of instant SEQ ID NO:1 and thus mimics the tau R1 repeat domain as in claims 37 and 45 and also meets the limitations “having at least 61%, 69%, 76%, 84% or 92% sequence identity to the amino acid sequence of tR1” as in claims 38-42 and 46-50.  
Further, the B154-E peptide disclosed by Ballatore can inhibit MARK2-mediated tau phosphorylation or a MARK family protein as recited in claims 37-50 because the peptide disclosed by Ballatore is identical to the claimed peptide of instant SEQ ID NO:1 
The sequence search results disclose as follows:
ADZ38431
ID   ADZ38431 standard; peptide; 13 AA.
XX
AC   ADZ38431;
XX
DT   30-JUN-2005  (first entry)
XX
DE   Human kinase substrate peptide SEQ ID 1361.
XX
KW   Kinase; substrate; drug delivery; cancer; restenosis; osteoporosis;
KW   rheumatoid arthritis; asthma; psoriasis; inflammatory bowel disease;
KW   systemic lupus erythematosus; multiple sclerosis; transplant rejection;
KW   neoplasm; cytostatic; vasotropic; cardiovascular disease; osteopathic;
KW   degeneration; endocrine disease; musculoskeletal disease;
KW   antiinflammatory; inflammation; autoimmune disease; immunosuppressive;
KW   immune disorder; antiarthritic; antirheumatic; antiasthmatic;
KW   respiratory disease; antipsoriatic; dermatological disease;
KW   gastrointestinal-gen.; gastrointestinal disease; neuroprotective;
KW   neurological disease; dermatological; dermatological disease.
XX
OS   Homo sapiens.
XX
CC PN   WO2005035003-A2.
XX
CC PD   21-APR-2005.
XX
CC PF   22-SEP-2004; 2004WO-US031148.
XX
PR   22-SEP-2003; 2003US-0505325P.
PR   04-MAY-2004; 2004US-0568340P.
PR   22-JUN-2004; 2004US-0581835P.
XX
CC PA   (DIHE-) DIHEDRON CORP.
XX
CC PI   Ballatore C,  Castellino AJ,  Desharnais J,  Guo Z,  Li Q,  Newman MJ;
CC PI   Sun C;
XX
DR   WPI; 2005-315493/32.
XX
CC PT   New conjugate used for treating aberrant cellular activation, migration, 
CC PT   proliferation or survival condition such as cancer, comprises drug and 
CC PT   substrate for protein or lipid kinase linked to protein, optionally by 
CC PT   non-releasable linker.
XX
CC PS   Disclosure; SEQ ID NO 1361; 407pp; English.
XX
CC   The invention relates to a conjugate (I) comprising a drug and a 
CC   substrate for a protein kinase or a lipid kinase non-releasably linked to
CC   it, optionally by a non-releasable linker. Also included are preparing 
CC   paclitaxel C1O carbamate of formula (8a) (which comprises reacting a 
CC   paclitaxel compound of formula (5a) with a carbodiimide compound and 
CC   reacting the obtained compound of formula (6a) with an amine of formula 
CC   X, all formulae given in the specification), a pharmaceutical composition
CC   (PC1) comprising (I) and a carrier, an article (comprising packaging 
CC   material, (I) or its derivatives, for treatment/prevention/amelioration 
CC   of one or more symptoms (associated with aberrant cellular activation, 
CC   migration, proliferation or survival (ACAMPS)and a label that indicates 
CC   that (I) is used for treatment, prevention or amelioration of one or more
CC   symptoms associated with ACAMPS), and a peptide comprising an kinase 
CC   substrate peptide. The conjugate has improved cytotoxic selectivity index
CC   as compared to an unconjugated drug. The conjugate is useful for treating
CC   conditions caused by ACAMPS characterized by undesirable or aberrant 
CC   activation, migration, proliferation or survival of tumor cells, 
CC   endothelial cells, B cells, T cells, macrophages, neutrophils, 
CC   eosinophils, basophils, monocytes, platelets, fibroblasts, other 

CC   these cell types. The ACAMPS condition is a cancer, coronary restenosis, 
CC   osteoporosis, chronic inflammation or autoimmunity disease. The 
CC   autoimmune disease is rheumatoid arthritis, asthma, psoriasis, 
CC   inflammatory bowel disease, systemic lupus erythematosus, systemic 
CC   dermatomyositis, inflammatory ophthalmic diseases, autoimmune hematologic
CC   disorders, multiple sclerosis, vasculitis, idiopathic nephrotic syndrome,
CC   transplant rejection or graft versus host disease. The cancer is non-
CC   small cell lung cancer, head squamous cancer, neck squamous cancer, 
CC   colorectal cancer, prostate cancer, breast cancer, acute lymphocytic 
CC   leukemia, adult acute myeloid leukemia, adult non-Hodgkin's lymphoma, 
CC   brain tumor, cervical cancer, childhood cancer, childhood sarcoma, 
CC   chronic lymphocytic leukemia, chronic myeloid leukemia, esophageal 
CC   cancer, hairy cell leukemia, kidney cancer, liver cancer, multiple 
CC   myeloma, neuroblastoma, oral cancer, pancreatic cancer, primary central 
CC   nervous system lymphoma, skin cancer or small-cell lung cancer. The 
CC   cancer is brain stem glioma, cerebellar astrocytoma, cerebral 
CC   astrocytoma, ependymoma, Ewing's sarcoma, germ cell tumor, Hodgkin's 
CC   disease, acute myelogenous leukemia, acute lymphoblastic leukemia, liver 
CC   cancer, medulloblastoma, neuroblastoma, non-Hodgkin's lymphoma, 
CC   osteosarcoma, malignant fibrous histiocytoma of bone, retinoblastoma, 
CC   rhabdomyo sarcoma, soft tissue sarcoma, supratentorial primitive 
CC   neuroectodermal and pineal tumors, visual pathway and hypothalamic 
CC   glioma, Wilms' tumor or other childhood kidney tumor. The cancer is 
CC   originated from or has metastasized to the bone, brain, breast, digestive
CC   and gastrointestinal system, endocrine system, blood, lung, respiratory 
CC   system, thorax, musculoskeletal system, or skin. The cancer is selected 
CC   from breast cancer, lung cancer, prostate cancer, ovarian cancer, 
CC   esophageal cancer, bladder cancer, hepatoma, neuroblastoma, lymphoma, 
CC   testicular cancer, renal cancer, leukemia, colorectal cancer and head and
CC   neck cancer. The conjugate is useful for identifying kinase substrates 
CC   capable of selectively accumulating in a target system. The conjugate is 
CC   useful for identifying conjugates capable of exhibiting selective 
CC   toxicity against a target system. The conjugate is useful for enhancing 
CC   drug efficiency. The present sequence is kinase substrate peptide useful 
CC   in the conjugate of the invention.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 63;  DB 7;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13


13.	Claims 1-7 and 35-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novak et al. (US20150050215, published Feb 19, 2015, priority Sep 19, 2011).
Novak et al. (US20150050215) teaches a composition comprising a peptide comprising the amino acid sequence of SEQ ID NO:1, which meets the limitation “a peptide consisting of a variant of SEQ ID NO:1 and having at least 61%, 69%, 76%, 84%, 92% identity to SEQ ID NO:1 recited in claims 1-7 and 35-50 and in view of p. 8, paragraph [0055] of the instant specification because the variants includes modifications, insertions and substitutions to a tR1 peptide (See the sequence alignment below; paragraphs [0183]-[0189]; [0202]; [0206];p. 30, table 1, SEQ ID NO:1; 
Further, the peptide disclosed by Novak can also inhibit MARK2-mediated tau phosphorylation or a MARK family protein as recited in claims 37-50 because the peptide taught by Novak meets the limitation recited in the claims. If the claimed peptide can perform the recited intended use for inhibiting MARK2-mediated tau phosphorylation or a MARK family protein recited in claims 37-50, the peptide with the same structure as disclosed by Novak can also perform the claimed intended use, and then meets the claims. Thus, claims 1-7 and 35-50 are anticipated by Novak (US20150050215).
The sequence search results disclose as follows:

SEQ ID NO:1
US-14-345-561-1
; Sequence 1, Application US/14345561
; Publication No. US20150050215A1
; GENERAL INFORMATION
;  APPLICANT: NOVAK, MICHAL
;  APPLICANT:KONTSEKOVA, EVA
;  APPLICANT:KOVACECH, BRANISLAV
;  APPLICANT:ZILKA, NORBERT
;  TITLE OF INVENTION: PROTEIN-BASED THERAPY AND DIAGNOSIS OF TAU-MEDIATED
;  TITLE OF INVENTION:PATHOLOGIES IN ALZHEIMER'S DISEASE
;  FILE REFERENCE: 1163400010000
;  CURRENT APPLICATION NUMBER: US/14/345,561
;  CURRENT FILING DATE: 2014-03-18
;  PRIOR APPLICATION NUMBER: US 61/536,339
;  PRIOR FILING DATE: 2011-09-19
;  PRIOR APPLICATION NUMBER: US 61/653,115
;  PRIOR FILING DATE: 2012-05-30
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens


  Query Match             100.0%;  Score 63;  DB 13;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          5 NVKSKIGSTENLK 17


Conclusion

14.	NO CLAIM IS ALLOWED.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:1
AZH93832
ID   AZH93832 standard; peptide; 13 AA.
XX
AC   AZH93832;
XX
DT   23-JUN-2011  (first entry)
XX
DE   Human Tau isoform 2 microtubule-binding domain (255-267), SEQ ID: 32.
XX
KW   Tau protein; alzheimers disease; calcification;
KW   cerebral amyloid angiopathy; cognitive disorder;
KW   creutzfeldt jakob disease; degeneration; dementia; diagnostic test;
KW   down syndrome; drug screening; frontotemporal dementia;
KW   gerstmann-straussler-scheinker syndrome; hallervorden-spatz syndrome;
KW   motor neurone disease; multiple system atrophy; myositis;
KW   neurodegenerative disease; neuroprotective; niemann pick disease;
KW   parkinsons disease; progressive supranuclear palsy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   3
FT                   /note= "Acetylated"
FT   Modified-site   5
FT                   /note= "Acetylated"
XX
CC PN   WO2011056300-A1.
XX
CC PD   12-MAY-2011.
XX
CC PF   15-SEP-2010; 2010WO-US048989.
XX
PR   06-NOV-2009; 2009US-0258822P.
XX
CC PA   (GLAD-) GLADSTONE INST J DAVID.
XX
CC PI   Gan L;
XX
DR   WPI; 2011-F19669/33.
XX
CC PT   Reducing level of acetylated Tau polypeptide in a cell involves 
CC PT   contacting the cell with agent that increases/decreases activity of 
CC PT   polypeptide that respectively deacetylates/acetylates Tau polypeptide in 
CC PT   cell/agent.
XX

XX
CC   The present invention relates to a method of reducing the level of an 
CC   acetylated Tau polypeptide in a cell (neuron or glial cell). The method 
CC   involves contacting the cell with an agent (activator of sirtuin (silent 
CC   mating type information regulation 2 homolog) 1 (SIRT1), SIRT2 or histone
CC   deacetylase 6 (HDAC6)) that increases the activity of a polypeptide that 
CC   deacetylates a Tau polypeptide in the cell and/or an agent (inhibitor of 
CC   histone acetyltransferase e.g., p300 (also known as EP300 or E1A binding 
CC   protein p300), or CREB-binding protein (CBP)) that decreases the activity
CC   of a polypeptide that acetylates a Tau polypeptide in the cell. The above
CC   -cited method is useful for treating a tauopathy e.g., neurodegenerative 
CC   diseases such as dementia, Alzheimer's disease, progressive supranuclear 
CC   palsy, corticobasal degeneration, Down's syndrome, dementia pugilistica, 
CC   inclusion-body myositis, frontotemporal lobar degeneration (also known as
CC   Pick's disease), Creutzfeldt-Jakob disease, Gerstmann-Straussler-
CC   Scheinker disease, prion protein cerebral amyloid angiopathy, amyotrophic
CC   lateral sclerosis, Parkinsonism-dementia complex, argyrophilic grain 
CC   dementia, diffuse neurofibrillary tangles with calcification, Hallevorden
CC   -Spatz disease, multiple system atrophy, Niemann-Pick disease type C, 
CC   progressive subcortical gliosis or subacute sclerosing panencephalitis. 
CC   The invention further relates to a method of identifying a candidate 
CC   agent for treating a tauopathy and a method of diagnosing a cognitive 
CC   impairment disorder in an individual, which involves detecting a level of
CC   acetylated Tau polypeptide in a biological sample obtained from the 
CC   individual, where a level of acetylated Tau polypeptide that is higher 
CC   than a normal control level indicates that the individual has a cognitive
CC   impairment disorder. The present sequence is a human Tau isoform 2 
CC   acetylated microtubule-binding domain (255-267). The deacetylation of Tau
CC   polypeptide is increased or the acetylation of Tau polypeptide is 
CC   inhibited for treating a tauopathy.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 63;  DB 18;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13

BBO16012
ID   BBO16012 standard; peptide; 13 AA.
XX
AC   BBO16012;
XX
DT   06-NOV-2014  (first entry)
XX
DE   B154-E protein fragment (substrate).
XX
KW   B154-E protein; Protein kinase; biomarker; diagnostic test; enzyme assay;
KW   phosphorylation; protein detection; protein quantitation; substrate.
XX
OS   Unidentified.
XX
CC PN   US2014287447-A1.
XX
CC PD   25-SEP-2014.
XX
CC PF   14-MAR-2014; 2014US-00213965.
XX
PR   14-MAR-2013; 2013US-0785017P.
XX
CC PA   (FISC/) FISCUS R R.
CC PA   (CONS/) CONSTANTINO B F B.
CC PA   (JOHL/) JOHLFS M G.
CC PA   (WONG/) WONG J C.
XX
CC PI   Fiscus RR,  Constantino BFB,  Johlfs MG,  Wong JC;
XX
DR   WPI; 2014-T73725/70.
XX
CC PT   Substrate for phosphorylation by a protein kinase comprises a core 
CC PT   peptide having (N-terminus)-Arginine-Lysine-Arginine-Serine-Arginine-
CC PT   Lysine-Glutamic-acid-(C-terminus) and an indicator component covalently 
CC PT   bonded to the core peptide.
XX
CC PS   Disclosure; Page 53; 92pp; English.
XX
CC   The present invention relates to a novel substrate for phosphorylation by
CC   a protein kinase. The substrate comprises a core peptide and an indicator
CC   component which is covalently bonded to the core peptide. The invention 
CC   also provides a method for detecting a phosphorylated substrate, which 
CC   involves: providing a non-phosphorylated substrate comprising the core 
CC   peptide; phosphorylating the core peptide with the protein kinase to form
CC   the phosphorylated substrate; and detecting the phosphorylated substrate.
CC   The novel substrate peptide can be used for quantifying the catalytic 

CC   recombinant/purified proteins using near-infrared-fluorescence (NIRF)-
CC   labeled kinase-selective substrates and a combination of kinase-selective
CC   inhibitors to define individual kinase activity. The recombinant/purified
CC   proteins includes biomarkers, where the biomarkers can be used: for 
CC   diagnosing disease and disease complications; and for developing new 
CC   therapies, including new pharmaceutical agents, new cell-based therapies 
CC   (including stem-cell-based therapies). The present sequence is a B154-E 
CC   protein fragment, which is a NIFR labeled substrate peptide specific for 
CC   protein kinase used in the invention for quantifying the catalytic 
CC   activity of protein kinase.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 63;  DB 21;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13

US-13-502-659-32
; Sequence 32, Application US/13502659
; Patent No. 9040521
; GENERAL INFORMATION
;  APPLICANT: THE J. DAVID GLADSTONE INSTITUTES
;  APPLICANT:GAN, LI
;  TITLE OF INVENTION: Methods and Compositions for Modulating
;  TITLE OF INVENTION:Tau Levels
;  FILE REFERENCE: GLAD-380
;  CURRENT APPLICATION NUMBER: US/13/502,659
;  CURRENT FILING DATE: 2012-04-18
;  PRIOR APPLICATION NUMBER: US2010/048989
;  PRIOR FILING DATE: 2010-09-15
;  PRIOR APPLICATION NUMBER: US 61/258,822
;  PRIOR FILING DATE: 2009-11-06
;  NUMBER OF SEQ ID NOS: 53
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 32
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: ACETYLATION
;  LOCATION: 3, 5
US-13-502-659-32

  Query Match             100.0%;  Score 63;  DB 9;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13



US-14-697-156-32
; Sequence 32, Application US/14697156
; Patent No. 9585907
; GENERAL INFORMATION
;  APPLICANT: THE J. DAVID GLADSTONE INSTITUTES
;  APPLICANT:GAN, LI
;  TITLE OF INVENTION: Methods and Compositions for Modulating
;  TITLE OF INVENTION:Tau Levels
;  FILE REFERENCE: GLAD-380
;  CURRENT APPLICATION NUMBER: US/14/697,156
;  CURRENT FILING DATE: 2015-04-27
;  PRIOR APPLICATION NUMBER: US2010/048989
;  PRIOR FILING DATE: 2010-09-15
;  PRIOR APPLICATION NUMBER: US 61/258,822
;  PRIOR FILING DATE: 2009-11-06
;  NUMBER OF SEQ ID NOS: 53
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 32
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: ACETYLATION
;  LOCATION: 3, 5
US-14-697-156-32

  Query Match             100.0%;  Score 63;  DB 10;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              |||||||||||||
Db          1 NVKSKIGSTENLK 13

US-14-345-561-1
; Sequence 1, Application US/14345561
; Patent No. 9518101
; GENERAL INFORMATION
;  APPLICANT: NOVAK, MICHAL
;  APPLICANT:KONTSEKOVA, EVA
;  APPLICANT:KOVACECH, BRANISLAV
;  APPLICANT:ZILKA, NORBERT
;  TITLE OF INVENTION: PROTEIN-BASED THERAPY AND DIAGNOSIS OF TAU-MEDIATED
;  TITLE OF INVENTION:PATHOLOGIES IN ALZHEIMER'S DISEASE
;  FILE REFERENCE: 1163400010000
;  CURRENT APPLICATION NUMBER: US/14/345,561
;  CURRENT FILING DATE: 2014-03-18
;  PRIOR APPLICATION NUMBER: US 61/536,339
;  PRIOR FILING DATE: 2011-09-19
;  PRIOR APPLICATION NUMBER: US 61/653,115
;  PRIOR FILING DATE: 2012-05-30
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-345-561-1

  Query Match             100.0%;  Score 63;  DB 9;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          5 NVKSKIGSTENLK 17

AAU00738
ID   AAU00738 standard; peptide; 15 AA.
XX
AC   AAU00738;
XX
DT   18-MAY-2001  (first entry)
XX
DE   Human hTAU40 (R2-R3) derived peptide #1.
XX
KW   Human; PHF1-43; paired helical filament; PHF; inhibitor; neuroprotective;
KW   Alzheimer's disease; frontotemporal dementia; FTDP-17 mutation;
KW   hTAU40 (R2-R3).
XX
OS   Homo sapiens.
XX
CC PN   WO200118546-A2.
XX
CC PD   15-MAR-2001.
XX
CC PF   11-SEP-2000; 2000WO-EP008863.
XX
PR   09-SEP-1999;   99EP-00117805.
XX
CC PA   (PLAC ) MAX PLANCK GES FOERDERUNG WISSENSCHAFTEN.
XX
CC PI   Von Bergen M,  Biernat J,  Mandelkow E,  Mandelkow E;
XX
DR   WPI; 2001-183284/18.
XX
CC PT   Identifying inhibitors of paired helical formation (PHF), useful as 
CC PT   neuroprotective agents for treating Alzheimer's disease, comprises 
CC PT   incubating an inhibitor with a tau peptide and detecting PHF assembly or 
CC PT   aggregation products.
XX
CC PS   Disclosure; Fig 5; 91pp; English.
XX
CC   The sequence represents a Human hTAU40 (R2-R3) derived peptide used in a 
CC   binding assay for peptide PHF1-43. Tau derived peptides are used to 
CC   identify and obtain inhibitors capable of modifying paired helical 
CC   filament (PHF) formation. Tau derived peptides and their inhibitors are 
CC   useful as neuroprotective agents, in particular for the treatment of 
CC   Alzheimer's disease and other diseases where intracellular deposits of 
CC   tau appear to play a role, such as frontotemporal dementia and FTDP-17 
CC   (undefined) mutations
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 13;  DB 2;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              |||||||||||||
Db          3 NVKSKIGSTENLK 15

BFW97416
ID   BFW97416 standard; peptide; 15 AA.
XX
AC   BFW97416;
XX
DT   24-JAN-2019  (first entry)
XX
DE   Human tau epitope peptide SEQ: 307.
XX
KW   MAPT protein; Tau protein; alzheimers disease; antiparkinsonian;
KW   biomarker; diagnostic test; epitope; growth-disorder-gen.; immunotherapy;
KW   lewy body dementia; microtubule-associated protein Tau;
KW   motor neurone disease; neurological disease; neuroprotective; nootropic;
KW   parkinsons disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018226590-A1.
XX
CC PD   13-DEC-2018.
XX
CC PF   04-JUN-2018; 2018WO-US035870.
XX
PR   05-JUN-2017; 2017US-0515429P.
PR   12-JUN-2017; 2017US-0518285P.
PR   14-JUN-2017; 2017US-0519558P.
PR   20-JUN-2017; 2017US-0522643P.
PR   04-OCT-2017; 2017US-0568099P.
PR   15-NOV-2017; 2017US-0586597P.
PR   01-MAR-2018; 2018US-0637303P.
XX
CC PA   (UYCO ) UNIV COLUMBIA NEW YORK.
CC PA   (LJOL-) LA JOLLA INST ALLERGY & IMMUNOLOGY.
CC PA   (REME-) RES FOUND MENTAL HYGIENE INC.
CC PA   (SULZ/) SULZER D.
CC PA   (SETT/) SETTE A.
CC PA   (ARLE/) ARLEHAMN C L.
CC PA   (PHAM/) PHAM J.
CC PA   (PETE/) PETERS B.
XX
CC PI   Sulzer D,  Sette A,  Arlehamn CL,  Pham J,  Peters B;
XX
DR   WPI; 2018-A1071X/02.
XX
CC PT   Assessing whether subject is at risk of developing, or for diagnosing or 
CC PT   confirming whether subject is afflicted with alpha-synucieinopathy, 
CC PT   tauopathy, parkinson's disease, amyotrophic lateral sclerosis, lewy Body 
CC PT   dementia, or alzheime's.
XX
CC PS   Claim 5; SEQ ID NO 307; 244pp; English.
XX
CC   The present invention relates to a novel method for assessing whether a 
CC   subject is at risk of developing, or for diagnosing neurological 
CC   disorders. The method comprises: (1) obtaining leukocytes from the 
CC   subject; (2) contacting the leukocytes with an epitope peptide; and (3) 
CC   determining whether the leukocytes have increased activation after 
CC   contact with the epitope peptide. The epitope peptide is selected from 
CC   the group consisting of: (i) SEQ ID NOs: 1-55 (see BFW97110-BFW97164) or 
CC   SEQ ID NOs: 240-376 (see BFW97349-BFW97485), derived from tau protein 
CC   (microtubule-associated protein Tau or MAPT); (ii) SEQ ID NOs: 377-521 
CC   (see BFW97486-BFW97630), derived from alpha-synuclein protein; and SEQ ID
CC   NOs: 56-239 (see BFW97165-BFW97348), derived from TDP43 protein. The 
CC   invention claims: (a) a method for treating a subject afflicted with 
CC   alpha-synucleinopathy, tauopathy, Parkinson's disease (PD), amyotrophic 
CC   lateral sclerosis (ALS), lewy body dementia (LBD), or Alzheimer's disease
CC   (AD); (b) a method for assessing whether a test compound comprises an 
CC   epitope peptide to which leukocytes of a subject suffering from a 
CC   neurological disorder are responsive; and (c) a pharmaceutical 
CC   composition useful for treating the above-mentioned diseases, comprising 
CC   a protein containing the epitope peptide and a pharmaceutically 
CC   acceptable carrier.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 13;  DB 27;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          3 NVKSKIGSTENLK 15

US-15-342-629-1
; Sequence 1, Application US/15342629

; GENERAL INFORMATION
;  APPLICANT: NOVAK, MICHAL
;  APPLICANT:KONTSEKOVA, EVA
;  APPLICANT:KOVACECH, BRANISLAV
;  APPLICANT:ZILKA, NORBERT
;  TITLE OF INVENTION: PROTEIN-BASED THERAPY AND DIAGNOSIS OF
;  TITLE OF INVENTION:TAU-MEDIATED PATHOLOGIES IN ALZHEIMER'S DISEASE
;  FILE REFERENCE: 1163400010000
;  CURRENT APPLICATION NUMBER: US/15/342,629
;  CURRENT FILING DATE: 2016-11-03
;  PRIOR APPLICATION NUMBER: US 61/536,339
;  PRIOR FILING DATE: 2011-09-19
;  PRIOR APPLICATION NUMBER: US 61/653,115
;  PRIOR FILING DATE: 2012-05-30
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-342-629-1

  Query Match             100.0%;  Score 63;  DB 10;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          5 NVKSKIGSTENLK 17
US-15-599-685-1
; Sequence 1, Application US/15599685
; Patent No. 9845352
; GENERAL INFORMATION
;  APPLICANT: NOVAK, MICHAL
;  APPLICANT:KONTSEKOVA, EVA
;  APPLICANT:KOVACECH, BRANISLAV
;  APPLICANT:ZILKA, NORBERT
;  TITLE OF INVENTION: PROTEIN-BASED THERAPY AND DIAGNOSIS OF
;  TITLE OF INVENTION:TAU-MEDIATED PATHOLOGIES IN ALZHEIMER'S DISEASE
;  FILE REFERENCE: 1163400010000
;  CURRENT APPLICATION NUMBER: US/15/599,685
;  CURRENT FILING DATE: 2017-05-19
;  PRIOR APPLICATION NUMBER: US 61/536,339
;  PRIOR FILING DATE: 2011-09-19
;  PRIOR APPLICATION NUMBER: US 61/653,115
;  PRIOR FILING DATE: 2012-05-30
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-599-685-1

  Query Match             100.0%;  Score 63;  DB 10;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          5 NVKSKIGSTENLK 17

US-11-693-375-14
; Sequence 14, Application US/11693375
; Patent No. 8012936
; GENERAL INFORMATION:
;  APPLICANT: Sigurdsson, Einar
;  APPLICANT:  Asuni, Ayodeji
;  TITLE OF INVENTION: IMMUNOTHERAPY FOR CLEARING PATHOLOGICAL TAU CONFORMERS
;  FILE REFERENCE: 57953/1471
;  CURRENT APPLICATION NUMBER: US/11/693,375
;  CURRENT FILING DATE:  2007-03-29
;  PRIOR APPLICATION NUMBER: 60/787,051
;  PRIOR FILING DATE: 2006-03-29
;  NUMBER OF SEQ ID NOS: 26
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 14
;   LENGTH: 31
;   TYPE: PRT
;   ORGANISM: Artificial
;   FEATURE: 
;   OTHER INFORMATION: Tau240-270
;   FEATURE: 
;   NAME/KEY: MOD_RES
;   LOCATION: (23)..(23)
;   OTHER INFORMATION: PHOSPHORYLATION


  Query Match             100.0%;  Score 63;  DB 8;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db         16 NVKSKIGSTENLK 28

US-12-813-297-94
; Sequence 94, Application US/12813297
; Patent No. 8748386
; GENERAL INFORMATION
;  APPLICANT: Sigurdsson, Einar M.
;  TITLE OF INVENTION: IMMUNOLOGICAL TARGETING OF PATHOLOGICAL TAU PROTEINS
;  FILE REFERENCE: 57953-1801
;  CURRENT APPLICATION NUMBER: US/12/813,297
;  CURRENT FILING DATE: 2010-06-10
;  PRIOR APPLICATION NUMBER: 61/185,895
;  PRIOR FILING DATE: 2009-06-10
;  NUMBER OF SEQ ID NOS: 103
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 94
;  LENGTH: 31
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: tau peptide
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (23)..(23)
;  OTHER INFORMATION: PHOSPHORYLATION
US-12-813-297-94

  Query Match             100.0%;  Score 63;  DB 8;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db         16 NVKSKIGSTENLK 28

US-13-225-148-14
; Sequence 14, Application US/13225148
; Patent No. 9139643
; GENERAL INFORMATION
;  APPLICANT: Sigurdsson, Einar
;  APPLICANT:Asuni, Ayodeji
;  TITLE OF INVENTION: IMMUNOTHERAPY FOR CLEARING PATHOLOGICAL CONFORMERS
;  FILE REFERENCE: 29527.0642
;  CURRENT APPLICATION NUMBER: US/13/225,148
;  CURRENT FILING DATE: 2011-09-02
;  PRIOR APPLICATION NUMBER: 60/787,051
;  PRIOR FILING DATE: 2006-03-29
;  PRIOR APPLICATION NUMBER: 11/693,375
;  PRIOR FILING DATE: 2007-03-29
;  NUMBER OF SEQ ID NOS: 26
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14
;  LENGTH: 31
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Tau240-270
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (23)..(23)
;  OTHER INFORMATION: PHOSPHORYLATION
US-13-225-148-14

  Query Match             100.0%;  Score 63;  DB 9;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db         16 NVKSKIGSTENLK 28

US-14-833-679-14
; Sequence 14, Application US/14833679
; Patent No. 9777056
; GENERAL INFORMATION
;  APPLICANT: Sigurdsson, Einar
;  APPLICANT:Asuni, Ayodeji
;  TITLE OF INVENTION: IMMUNOTHERAPY FOR CLEARING PATHOLOGICAL CONFORMERS
;  FILE REFERENCE: 29527.0642
;  CURRENT APPLICATION NUMBER: US/14/833,679

;  PRIOR APPLICATION NUMBER: 13225148
;  PRIOR FILING DATE: 2011-09-02
;  PRIOR APPLICATION NUMBER: 60/787,051
;  PRIOR FILING DATE: 2006-03-29
;  PRIOR APPLICATION NUMBER: 11/693,375
;  PRIOR FILING DATE: 2007-03-29
;  NUMBER OF SEQ ID NOS: 26
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14
;  LENGTH: 31
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Tau240-270
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (23)..(23)
;  OTHER INFORMATION: PHOSPHORYLATION
US-14-833-679-14

  Query Match             100.0%;  Score 63;  DB 10;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db         16 NVKSKIGSTENLK 28

US-14-130-927-48
; Sequence 48, Application US/14130927
; Patent No. 9733260
; GENERAL INFORMATION
;  APPLICANT: Barascuk, Natascha
;  APPLICANT:Karsdal, Morten
;  APPLICANT:Henriksen, Kim
;  TITLE OF INVENTION: Biochemical Markers for Neurodegenerative Conditions
;  FILE REFERENCE: D7250
;  CURRENT APPLICATION NUMBER: US/14/130,927
;  CURRENT FILING DATE: 2014-01-04
;  PRIOR APPLICATION NUMBER: PCT/EP2012/062965
;  PRIOR FILING DATE: 2012-07-04
;  PRIOR APPLICATION NUMBER: GB1111361.0
;  PRIOR FILING DATE: 2011-07-04
;  NUMBER OF SEQ ID NOS: 248
; SEQ ID NO 48
;  LENGTH: 31
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: PEPTIDE
;  OTHER INFORMATION: Tau protein cleavage fragment
US-14-130-927-48

  Query Match             100.0%;  Score 63;  DB 10;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          3 NVKSKIGSTENLK 15

US-10-948-707-1361
; Sequence 1361, Application US/10948707
; Publication No. US20050187147A1
; GENERAL INFORMATION:
;  APPLICANT: Ballatore, Carlo
;  APPLICANT:  Castellino, Angelo
;  APPLICANT:  Desharnais, Joel
;  APPLICANT:  Guo, Zijian
;  APPLICANT:  Li, Qing
;  APPLICANT:  Newman, Michael James
;  APPLICANT:  Sun, Chengzao
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INCREASING
;  TITLE OF INVENTION:  DRUG EFFICIENCY
;  FILE REFERENCE: 17967-003001
;  CURRENT APPLICATION NUMBER: US/10/948,707
;  CURRENT FILING DATE:  2004-09-22
;  PRIOR APPLICATION NUMBER: 60/505,325
;  PRIOR FILING DATE: 2003-09-22
;  PRIOR APPLICATION NUMBER: 60/568,340
;  PRIOR FILING DATE: 2004-05-04
;  PRIOR APPLICATION NUMBER: 60/581,835
;  PRIOR FILING DATE: 2004-06-22
;  NUMBER OF SEQ ID NOS: 1422
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1361
;   LENGTH: 13

;   ORGANISM: Homo Sapiens
US-10-948-707-1361

  Query Match             100.0%;  Score 63;  DB 5;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13

US-11-376-695-1361
; Sequence 1361, Application US/11376695
; Publication No. US20060234909A1
; GENERAL INFORMATION:
;  APPLICANT: Ballatore, Carlo
;  APPLICANT:  Castellino, Angelo
;  APPLICANT:  Desharnais, Joel
;  APPLICANT:  Guo, Zijian
;  APPLICANT:  Li, Qing
;  APPLICANT:  Newman, Michael James
;  APPLICANT:  Sun, Chengzao
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INCREASING
;  TITLE OF INVENTION:  DRUG EFFICIENCY
;  FILE REFERENCE: 11685-0009-999
;  CURRENT APPLICATION NUMBER: US/11/376,695
;  CURRENT FILING DATE:  2006-03-14
;  PRIOR APPLICATION NUMBER: 10/948,707
;  PRIOR FILING DATE: 2004-09-22
;  PRIOR APPLICATION NUMBER: 60/505,325
;  PRIOR FILING DATE: 2003-09-22
;  PRIOR APPLICATION NUMBER: 60/568,340
;  PRIOR FILING DATE: 2004-05-04
;  PRIOR APPLICATION NUMBER: 60/581,835
;  PRIOR FILING DATE: 2004-06-22
;  NUMBER OF SEQ ID NOS: 1422
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1361
;   LENGTH: 13
;   TYPE: PRT
;   ORGANISM: Homo Sapiens
US-11-376-695-1361

  Query Match             100.0%;  Score 63;  DB 6;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13

US-13-502-659-32
; Sequence 32, Application US/13502659
; Publication No. US20120225864A1
; GENERAL INFORMATION
;  APPLICANT: THE J. DAVID GLADSTONE INSTITUTES
;  APPLICANT:GAN, LI
;  TITLE OF INVENTION: Methods and Compositions for Modulating
;  TITLE OF INVENTION:Tau Levels
;  FILE REFERENCE: GLAD-380
;  CURRENT APPLICATION NUMBER: US/13/502,659
;  CURRENT FILING DATE: 2012-04-18
;  PRIOR APPLICATION NUMBER: US2010/048989
;  PRIOR FILING DATE: 2010-09-15
;  PRIOR APPLICATION NUMBER: US 61/258,822
;  PRIOR FILING DATE: 2009-11-06
;  NUMBER OF SEQ ID NOS: 53
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 32
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: ACETYLATION
;  LOCATION: 3, 5
US-13-502-659-32

  Query Match             100.0%;  Score 63;  DB 10;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13

US-14-697-156-32
; Sequence 32, Application US/14697156

; GENERAL INFORMATION
;  APPLICANT: THE J. DAVID GLADSTONE INSTITUTES
;  APPLICANT:GAN, LI
;  TITLE OF INVENTION: Methods and Compositions for Modulating
;  TITLE OF INVENTION:Tau Levels
;  FILE REFERENCE: GLAD-380
;  CURRENT APPLICATION NUMBER: US/14/697,156
;  CURRENT FILING DATE: 2015-04-27
;  PRIOR APPLICATION NUMBER: US2010/048989
;  PRIOR FILING DATE: 2010-09-15
;  PRIOR APPLICATION NUMBER: US 61/258,822
;  PRIOR FILING DATE: 2009-11-06
;  NUMBER OF SEQ ID NOS: 53
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 32
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: ACETYLATION
;  LOCATION: 3, 5
US-14-697-156-32

  Query Match             100.0%;  Score 63;  DB 14;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          1 NVKSKIGSTENLK 13

US-15-321-680A-256
; Sequence 256, Application US/15321680A
; Publication No. US20170210787A1
; GENERAL INFORMATION
;  APPLICANT: Crucell Holland B.V.
;  TITLE OF INVENTION: Antibodies and antigen-binding fragments that specifically bind
;  TITLE OF INVENTION:to microtubule-associated protein tau
;  FILE REFERENCE: 0238 EP P00 PRI
;  CURRENT APPLICATION NUMBER: US/15/321,680A
;  CURRENT FILING DATE: 2017-01-19
;  PRIOR APPLICATION NUMBER: EP14179719.1
;  PRIOR FILING DATE: 2014-08-04
;  NUMBER OF SEQ ID NOS: 323
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 256
;  LENGTH: 18
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (11)..(11)
;  OTHER INFORMATION: Phosphorylation of serine at amino acid 11
US-15-321-680A-256

  Query Match             100.0%;  Score 63;  DB 16;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          4 NVKSKIGSTENLK 16

US-16-543-367-36
; Sequence 36, Application US/16543367
; Publication No. US20200216522A1
; GENERAL INFORMATION
;  APPLICANT: Denali Therapeutics Inc.
;  TITLE OF INVENTION: ANTI-TAU ANTIBODIES AND METHODS OF USE THEREOF
;  FILE REFERENCE: 102342-000220US-1150188
;  CURRENT APPLICATION NUMBER: US/16/543,367
;  CURRENT FILING DATE: 2019-08-16
;  PRIOR APPLICATION NUMBER: US 62/460,642
;  PRIOR FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 62/583,400
;  PRIOR FILING DATE: 2017-11-08
;  NUMBER OF SEQ ID NOS: 636
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 36
;  LENGTH: 20
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic construct
US-16-543-367-36

  Query Match             100.0%;  Score 63;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          5 NVKSKIGSTENLK 17

US-15-321-918A-255
; Sequence 255, Application US/15321918A
; Publication No. US20170152307A1
; GENERAL INFORMATION
;  APPLICANT: Crucell Holland B.V.
;  TITLE OF INVENTION: Antibodies and antigen-binding fragments that specifically bind
;  TITLE OF INVENTION:to microtubule-associated protein tau
;  FILE REFERENCE: 0239 WO 00 ORD
;  CURRENT APPLICATION NUMBER: US/15/321,918A
;  CURRENT FILING DATE: 2017-01-19
;  PRIOR APPLICATION NUMBER: EP14179719.1
;  PRIOR FILING DATE: 2014-08-04
;  NUMBER OF SEQ ID NOS: 323
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 255
;  LENGTH: 22
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (11)..(11)
;  OTHER INFORMATION: Phosphorylation of serine at amino acid 11
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (15)..(15)
;  OTHER INFORMATION: Phosphorylation of serine at amino acid 15
US-15-321-918A-255

  Query Match             100.0%;  Score 63;  DB 16;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          8 NVKSKIGSTENLK 20

US-15-321-680A-255
; Sequence 255, Application US/15321680A
; Publication No. US20170210787A1
; GENERAL INFORMATION
;  APPLICANT: Crucell Holland B.V.
;  TITLE OF INVENTION: Antibodies and antigen-binding fragments that specifically bind
;  TITLE OF INVENTION:to microtubule-associated protein tau
;  FILE REFERENCE: 0238 EP P00 PRI
;  CURRENT APPLICATION NUMBER: US/15/321,680A
;  CURRENT FILING DATE: 2017-01-19
;  PRIOR APPLICATION NUMBER: EP14179719.1
;  PRIOR FILING DATE: 2014-08-04
;  NUMBER OF SEQ ID NOS: 323
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 255
;  LENGTH: 22
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (11)..(11)
;  OTHER INFORMATION: Phosphorylation of serine at amino acid 11
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (15)..(15)
;  OTHER INFORMATION: Phosphorylation of serine at amino acid 15
US-15-321-680A-255

  Query Match             100.0%;  Score 63;  DB 16;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          8 NVKSKIGSTENLK 20

US-10-571-934-1
; Sequence 1, Application US/10571934
; Publication No. US20110016537A1

;  APPLICANT: WOUTERS, FRED S.
;  APPLICANT:ILIEV, ASPAROUH I.
;  TITLE OF INVENTION: CELLULAR MODEL OF TAUOPATHIES FOR LEAD IDENTIFICATION
;  TITLE OF INVENTION:AND DRUG DISCOVERY
;  FILE REFERENCE: 085449-0187
;  CURRENT APPLICATION NUMBER: US/10/571,934
;  CURRENT FILING DATE: 2010-10-06
;  PRIOR APPLICATION NUMBER: PCT/EP04/10392
;  PRIOR FILING DATE: 2004-09-16
;  PRIOR APPLICATION NUMBER: EP 03020506.6
;  PRIOR FILING DATE: 2003-09-16
;  PRIOR APPLICATION NUMBER: 60/503,519
;  PRIOR FILING DATE: 2003-09-16
;  NUMBER OF SEQ ID NOS: 54
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 1
;  LENGTH: 24
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-10-571-934-1

  Query Match             100.0%;  Score 63;  DB 5;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          5 NVKSKIGSTENLK 17

US-14-345-561-1
; Sequence 1, Application US/14345561
; Publication No. US20150050215A1
; GENERAL INFORMATION
;  APPLICANT: NOVAK, MICHAL
;  APPLICANT:KONTSEKOVA, EVA
;  APPLICANT:KOVACECH, BRANISLAV
;  APPLICANT:ZILKA, NORBERT
;  TITLE OF INVENTION: PROTEIN-BASED THERAPY AND DIAGNOSIS OF TAU-MEDIATED
;  TITLE OF INVENTION:PATHOLOGIES IN ALZHEIMER'S DISEASE
;  FILE REFERENCE: 1163400010000
;  CURRENT APPLICATION NUMBER: US/14/345,561
;  CURRENT FILING DATE: 2014-03-18
;  PRIOR APPLICATION NUMBER: US 61/536,339
;  PRIOR FILING DATE: 2011-09-19
;  PRIOR APPLICATION NUMBER: US 61/653,115
;  PRIOR FILING DATE: 2012-05-30
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-345-561-1

  Query Match             100.0%;  Score 63;  DB 13;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13
              |||||||||||||
Db          5 NVKSKIGSTENLK 17

SEQ ID NO:1
I52232
tau protein - human (fragment)
C;Species: Homo sapiens (man)
C;Date: 02-Jul-1996 #sequence_revision 02-Jul-1996 #text_change 09-Jul-2004
C;Accession: I52232
R;Mori, H.; Hamada, Y.; Kawaguchi, M.; Honda, T.; Kondo, J.; Ihara, Y.
Biochem. Biophys. Res. Commun. 159, 1221-1226, 1989
A;Title: A distinct form of tau is selectively incorporated into Alzheimer's paired helical filaments.
A;Reference number: I52232; MUID:89193714; PMID:2495000
A;Accession: I52232
A;Status: preliminary; translated from GB/EMBL/DDBJ
A;Molecule type: mRNA
A;Residues: 1-31 <RES>
A;Cross-references: UNIPROT:P10636; UNIPARC:UPI0000001678; GB:M25298; NID:g602470; PIDN:AAA57264.1; PID:g602471
C;Superfamily: microtubule-associated protein tau; MAP2/tau repeat homology

  Query Match             68.3%;  Score 43;  DB 2;  Length 31;
  Best Local Similarity   61.5%;  
  Matches    8;  Conservative    3;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 NVKSKIGSTENLK 13

Db         12 NVQSKCGSKDNIK 24

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
May 18, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649